Citation Nr: 0202121	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  01-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to October 27, 1998 
for a separate compensable rating for service-connected 
scars, residual of right knee anterior cruciate ligament 
reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The appellant served on active duty from August 1983 to 
December 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 1996, the RO denied a claim for an 
increased rating for service-connected right knee, status 
post reconstruction, evaluated as 10 percent disabling.  The 
veteran appealed.  In November 1998 the RO increased the 
veteran's rating for his right knee disability to 30 percent, 
and assigned an effective date of July 8, 1996, and 20 
percent rating with an effective date of October 27, 1998.  
In January 2000, the RO increased the veteran's rating for 
his right knee disability to 30 percent, and assigned an 
effective date of December 30, 1999.  At that time, the RO 
also assigned a separate 10 percent rating for scars, 
residual of right knee anterior cruciate ligament (ACL) 
reconstruction, with an effective date of October 27, 1998.  
The veteran filed a notice of disagreement with the RO's 
assigned effective date for his separate rating for his 
scars, and in May 2001 the RO denied this claim.  

In a letter, received in January 2001, the veteran stated 
that he wished to withdraw his increased rating appeal, and 
that the only issue he desired to appeal was entitlement to 
an earlier effective date for a compensable rating for his 
right knee scars.  Accordingly, the issue of entitlement to 
an increased rating for service-connected right knee, status 
post ACL reconstruction with degenerative changes, is not 
before the Board at this time.  

In his substantive appeal, received in May 2001, the veteran 
indicated that he desired either a hearing before a Member of 
the Travel Board, or a BVA hearing in Washington D.C.  
However, in a statement dated in November 2001, the veteran 
stated that he wished to withdraw his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2001).  Accordingly, the Board 
will proceed without further delay.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected right knee disability was received on July 
17, 1996; in January 2000, the RO granted a separate, 
compensable (10 percent) rating for scars, residual of right 
knee ACL reconstruction, with an effective date of October 
27, 1998.

2.  Tender scarring of the knee was factually demonstrated on 
March 6, 1996.


CONCLUSION OF LAW

The earliest date that the veteran is entitled to a separate, 
compensable rating for scars, residual of right knee ACL 
reconstruction, is March 6, 1996.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & 2001); 38 C.F.R. § 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (as 
amended, August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West 2001).  The appellant was 
notified in the RO's May 2001 rating decision that the 
evidence did not show that the criteria had been met for an 
earlier effective date for a 10 percent rating for his scars, 
residual of right knee ACL reconstruction.  Therefore, the 
RO's decision informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussion in the rating decision sent to 
the appellant informed him of the information and evidence 
needed to substantiate this claim and complied with notice 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001).  In this case, the Board has assigned an 
effective date of March 6, 1996 for the veteran's 10 percent 
rating, and to the extent the Board has not allowed an 
effective date prior to March 6, 1996, the appellant has not 
referenced any obtainable evidence not of record that might 
aid his claim or that might be pertinent to the basis for the 
denial of this claim.  The RO also requested and obtained VA 
and non-VA medical records.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In March 1988, the RO granted service connection for right 
knee, status post reconstruction, evaluated as 10 percent 
disabling.  On July 17, 1996, the veteran filed a claim for 
an increased rating.  In November 1996, the RO denied the 
claim.  The veteran appealed.  In November 1998, after 
additional evidence was received, the RO increased the 
veteran's rating for his right knee disability to 30 percent, 
and assigned an effective date of July 8, 1996.  The RO 
assigned a 20 percent rating for the right knee with an 
effective date of October 27, 1998.  In January 2000, the RO 
increased the veteran's rating for his right knee disability 
to 30 percent, and assigned an effective date of December 30, 
1999.  At that time, the RO also assigned a separate 10 
percent rating for scars, residual of right knee ACL 
reconstruction, with an effective date of October 27, 1998.  
The veteran has appealed the issue of entitlement to an 
earlier effective date for his 10 percent rating.  The 
veteran argues that his right knee scars have been 
symptomatic since his right knee surgery on July 12, 1988, 
and that the correct effective date should therefore be July 
12, 1988.

The Board initially notes that the RO has essentially framed 
the issue on appeal as entitlement to an effective date prior 
to October 27, 1998 for service connection for scars, 
residual of right knee ACL reconstruction (emphasis added).  
However, the Board finds that the issue is more accurately 
characterized as stated on the cover page of this decision.  
Specifically, in March 1988, the RO granted service 
connection for what it characterized as "right knee injury, 
post-operative partial meniscectomy and reconstruction."  As 
post-operative residuals, the veteran's right knee scars are 
presumed to have been included within the scope of this grant 
of service connection.  In the absence of unusual 
circumstances, this grant of service connection is further 
presumed to extend to any subsequent right knee scarring from 
subsequent surgeries.  In this regard, in January 2000, the 
RO granted a separate, compensable rating for the veteran's 
(previously) service-connected right knee scars.  The 
veteran's appeal of the effective date for the separate, 
compensable rating for right knee scars is therefore an 
appeal of an increased rating claim.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) (holding that each service-
connected problem associated with a service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation).  

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within 1 year from that date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. 
Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. 
App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 
56704 (1998).  

In this case, determining whether the effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).  The Board will therefore first 
determine the date of receipt of the veteran's increased 
rating claim.  

A review of the claims files shows that the veteran filed his 
claim for an increased rating in July 17, 1996.  There is no 
evidence of an informal or formal claim for an increased 
rating for the veteran's right knee disability prior to July 
17, 1996.  See 38 C.F.R. §§ 3.155, 3.157 (2001).  

Under the applicable law, a claimant may receive an effective 
date for an increased evaluation up to one year prior to the 
date of claim, if it is factually ascertainable that an 
increase in disability had occurred within the year preceding 
the claim.  38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 
3.400(o)(1) and (2).  As previously stated, the Board has 
determined that the earliest date of the veteran's increased 
rating claim is July 17, 1996.  Therefore could be granted an 
effective date as early as July 17, 1995 if it is factually 
ascertainable that an increase in disability had occurred.  

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  

The evidence dated as of July 17, 1995 includes VA outpatient 
treatment reports, dated between 1996 and 1997, and medical 
evidence from the North Carolina Disability Determination 
Services (NCDDS), dated in 1996.  A review of the NCDDS 
evidence shows that on March 6, 1996, the veteran was treated 
for right knee strain at St. Joseph's Urgent Care (SJUC) 
after he twisted his knee the day before.  On examination, 
there were old, well-healed surgical scars on the medial 
lateral aspect of the right knee which were tender.  

The Board is satisfied that this evidence is sufficient to 
show that the veteran had tender right knee scars as of March 
6, 1996.  Therefore, the criteria for a separate, compensable 
rating for tender right knee scars were met as of March 6, 
1996, and the correct effective date is March 6, 1996.  See 
38 C.F.R. § 3.400(o)(2).  Accordingly, the Board finds that 
an effective date of March 6, 1996 for the separate, 
compensable (10 percent) rating for the veteran's service-
connected scars, residual of right knee ACL reconstruction, 
is warranted.  

In reaching this decision, the Board has considered a letter 
from William McDougal, D.O., received in July 2000.  In this 
letter, Dr. McDougal states that the veteran currently has a 
painful right knee scar which exists as a result of extensive 
knee surgery in 1987.  Dr. McDougall further states, "[The 
veteran] states that his scar has been painful at all times 
to variable degrees since the knee injury."  However, the 
Board has determined that an effective date prior to March 6, 
1996 is not warranted.  Specifically, Dr. McDougall's opinion 
lacks indicia of reliability, and is outweighed by the VA and 
private medical treatment reports, which do not show 
complaints, findings or a diagnosis involving a painful right 
knee scar prior to March 6, 1996.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In this regard, there is no 
indication that Dr. McDougal treated the veteran between 1995 
and 1996, or that he reviewed the claims files.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Furthermore, when read in context, Dr. 
McDougall's statement is clearly nothing more than a 
reiteration of the veteran's complaints, and is "by 
history" only.  See e.g., LaShore v. Brown, 8 Vet. App. 406, 
409 (1995).   

The Board has considered the veteran's argument that an 
effective date for his 10 percent rating is warranted 
commensurate with the date of his right knee surgery, i.e., 
July 12, 1988.  However, under the circumstances, as a matter 
of law, even if a painful right knee scar is shown as of that 
date, the applicable laws and regulations provide that if the 
disability increased in severity more than a year before VA 
received the claim, the effective date of increased 
compensation is limited to the date VA received the claim.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan 
v. Gober, 10 Vet. App. 521 (1997).  Furthermore, there is no 
basis to find that an increased rating claim was received 
prior to July 17, 1996, and the evidence of record does not 
show that the criteria for a separate, compensable rating for 
the veteran's right knee scars were met prior to March 6, 
1996.   


ORDER

An effective date of March 6, 1996, and no earlier, for a 
separate, compensable (10 percent) rating for service-
connected scars, residual of right knee ACL reconstruction, 
is granted, subject to provisions governing the payment of 
monetary benefits.

		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

